      Case 4:21-cv-00147 Document 1 Filed on 01/15/21 in TXSD Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


WAYNE THOMAS,                      )
an individual,                     )
                                   )                   Case No.: 4:21-cv-147
       Plaintiff,                  )
v.                                 )
                                   )
FORESTFARMS LIMITED                )
PARTNERSHIP,                       )
a Texas Limited Partnership,       )
                                   )
       Defendant.                  )
__________________________________ )

                                           COMPLAINT

       Plaintiff, WAYNE THOMAS, through his undersigned counsel, hereby files this

Complaint and sues FORESTFARMS LIMITED PARTNERSHIP, a Texas Limited Partnership,

for injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Harris County, Texas.

       3.      Plaintiff, WAYNE THOMAS (hereinafter referred to as “MR. THOMAS” or

“Plaintiff”), is a resident of the State of Texas in Harris County.
      Case 4:21-cv-00147 Document 1 Filed on 01/15/21 in TXSD Page 2 of 5




       4.      MR. THOMAS is a qualified individual with a disability under the ADA. MR.

THOMAS is paralyzed from the waist down.             MR. THOMAS is a paraplegic and uses a

wheelchair as his primary means of mobility.

       5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities, such as walking and standing, and requires a wheelchair for mobility.

       6.      Defendant, FORESTFARMS LIMITED PARTNERSHIP, a Texas Limited

Partnership (hereinafter referred to as “Defendant”), is registered to do business in the State of

Texas. Upon information and belief, Defendant is the owner, lessor and/or operator of the real

property and improvements which are the subject of this action, to wit: the “Property, generally

located at 11303 Bissonnet Street, Houston, Texas 77099.

       7.      All events giving rise to this lawsuit occurred in the Southern District of Texas.

                                          COUNT I
                             (VIOLATION OF TITLE III OF THE ADA)

       8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       9.      The Property, a shopping plaza, is open to the public and provides goods and

services to the public.

       10.     Plaintiff has visited the Property multiple times and attempted to utilize the goods

and services offered at the Property and plans to return to the Property in the near future.

       11.     During his most recent visit in December 2020, MR. THOMAS experienced

serious difficulty accessing the goods and utilizing the services therein due to the architectural

barriers discussed in this Complaint. Moreover, but for the inaccessible condition of the

Property, Plaintiff would like to visit the Property more often.


                                                     2
      Case 4:21-cv-00147 Document 1 Filed on 01/15/21 in TXSD Page 3 of 5




       12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

enjoy full and equal access to good and services offered at the Property, owned, leased, and/or

operated by Defendant. Additionally, MR. THOMAS continues to desire to visit the Property,

but fears that he will again encounter serious difficulty and safety hazards due to the barriers

discussed herein which still exist.

       13.     Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or

denying Plaintiff the benefits of the goods and services located on the Property by failing to

provide and/or correct the following barriers to access which Plaintiff personally observed,

encountered, and which hindered his access:

               A.    Plaintiff personally encountered inaccessible parking due to lack of any

                     designated accessible parking spot; and

               B.    Plaintiff personally encountered inaccessible ramps throughout the Property

                     due to excessive slopes, excessive lips, and lack of edge protection.

       14.     Upon information and belief, there are other current violations of the ADA and

the ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers


                                                     3
      Case 4:21-cv-00147 Document 1 Filed on 01/15/21 in TXSD Page 4 of 5




to access stated herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facility to

               make them accessible to and useable by individuals with disabilities to the

               full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and neutralize

               its policies and procedures towards persons with disabilities for such

               reasonable time so as to allow Defendant to undertake and complete

               corrective procedures;

       D.      That the Court award reasonable attorneys’ fees, costs (including expert

               fees), and other expenses of suit, to the Plaintiff; and

                                                        4
Case 4:21-cv-00147 Document 1 Filed on 01/15/21 in TXSD Page 5 of 5




E.    That this Court award Plaintiff such other additional and proper relief as

      may be just and equitable.

                            By:    /s/ Louis I. Mussman       .




                                   Louis I. Mussman
                                   Attorney-in-charge
                                   S.D. TX No. 2274288
                                   Ku & Mussman, P.A.
                                   18501 Pines Boulevard, Suite 209-A
                                   Pembroke Pines, FL 33029
                                   Tel: (305) 891-1322
                                   Fax: (954) 686-3976
                                   Louis@kumussman.com

                                   and

                                   John K. Grubb
                                   Local Counsel
                                   State Bar No. 08553500
                                   John K. Grubb & Associates
                                   5005 Riverway Drive, Suite 450
                                   Houston, Texas 77056
                                   Tel: (713) 877-8800
                                   Fax: (713) 877-1229
                                   johnkgrubb@grubblegal.com

                                   Attorneys for Plaintiff




                                         5
